DETAILED ACTION
This office action is in response to Applicant’s Remarks of 2/18/2022. In response to the Requirement for Restriction, Applicant has elected the invention of claims 1-10 and 20 without traverse.  Applicant is respectfully requested to cancel claims 11-19 in response to this office action as being drawn to a non-elected invention.  Claims 1-20 are pending of which claims 1-10 and 20 have been examined.  The rejection is stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a system, i.e. machines performing a process and claim 20 is directed to a process; Step 1-yes.
Additionally, under step 2A prong 1, the claims recite a series of steps to determine and execute settlement transactions, i.e. payments, which is a fundamental economic practice and commercial or legal interaction, e.g. business relations, and thus grouped as Certain Methods of Organizing Human Activity.  
	The following limitation steps of claim 20 (claim 1 being similar), stripped of the additional elements, set forth the abstract idea of determining and executing settlement transactions, “receiving financial data comprising an amount owed to each of a group of N financial institutions, wherein N is an integer greater than 2; providing the received financial data  …to collectively perform a transactional function fN(x), … to: …; receive … financial data encrypted …; and perform a mathematical operation to obtain output financial data comprising a settlement amount to be paid to each of the group of N financial institutions, the mathematical operation relating to the transactional function fN(x); … receiving … the output financial data; and35Attorney Docket No. 067519.0001997 executing a plurality of settlement transactions, each of the settlement transactions comprising a payment of the settlement amount to one of the respective group of N financial institutions according to the received output data; wherein the transactional function fN(x) comprises a function for determining settlement payments to be made by a plurality of financial institutions of a group of N financial institutions to satisfy amounts owed among the group of N financial institutions.”  These limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction and therefore Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, other than the nominal recitation of a set of “servers” each comprising a “processor” and a “garbled circuit module comprising code”, a “network”,  (claim 1), and a set of “garbled circuit module configured for execution by a processor” there is nothing in the claim elements which takes the claim out of Certain Methods of Organizing Human Activity. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites using computing devices, i.e. processors with memory suitably programmed, to perform the steps of receiving, providing, transmit, receive, perform, initiating execution, receiving and executing. The computing elements are recited at a high-level of generality (i.e., as generic computers with processors and memory suitably programmed, e.g. servers, to perform the generic computer functions) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). The limitation steps in claim 20, and similarly in claim 1, “transmit to at least one other garbled circuit module of the set of N distributed garbled circuit modules at least a portion of the received financial data, the transmitted financial data encrypted for use by the respective receiving garbled circuit module” and “initiating execution of the garbled circuit module;” are adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission of a result, see MPEP 2106.05(g).  Claiming, at a very high level of generality with no technical detail, that the data is encrypted does not provide a practical application.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.   
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a generic computing device suitably programmed to perform the limitation steps amounts to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), adding insignificant extra-solution activity to the judicial exception, e.g. data gathering and data transmission, see MPEP 2106.05(g) and generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h). Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
	Furthermore, the process steps, as outlined in paragraph 6 above, are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Gathering financial data, performing a mathematical calculation to determine settlement amounts to be paid and subsequently executing each settlement payment is a business practice. Furthermore, the insignificant extra-solution activity claimed such as the receiving and sending of information is akin to the well-understood, routine and conventional computing activity such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); see MPEP 2106.05(d)(II). 
Dependent claims 2-10 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 2 and 3 recite transmitting and receiving encrypted financial output information claimed at a high level of generality.  Transmitting and receiving information with respect to the abstract idea is insignificant extra-solution activity and is well-understood, routine and conventional, see MPEP 2106.05(d)(II).  Claim 4 recites using received financial data to perform an operation to obtain output financial data.  This is claimed at a high level of generality and can certainly be completed manually through the use of pen and paper as well as in the human mind as it is merely gathering data, analyzing said data in some manner and producing a result which is an abstract concept, a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); see MPEP 2106.04(a)(1).  Claim 5 further defines the parties participating in the abstract idea as financial institutions which does not make the abstract idea any less abstract.  Claim 6 defines the function to determine a plurality of financial transactions as determining settlement payments to satisfy amounts owed between the plurality of parties.  This is further narrowing the abstract idea and, as claimed at such a high level of generality, can be completed manually through the use of pen and paper and in the human mind.  Claim 7 further defines the goal of the abstract idea as minimizing the number of settlement payments between the transacting parties. There is no technical detail as to how this optimizing is accomplished and as such is merely a definition of a goal for the abstract idea.  Claim 8 is similar to claim 7 but just focused on optimizing the total transaction cost.  Claim 9 recites that the transactional operation is performed via a sequence and is dependent on a previous transactional operation.  This is an abstract concept as many processes in finance and payment settlement are dependent on a previous step.  The servers are nominally recited such that there is no technical detail as to how the operational sequence affects the technology. Claim 10 is similar to claim 9.  
Clearly, the additional recited limitations in the dependent claims only refine the abstract idea of a series of determining transaction authorization further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to determine and execute settlement transactions, i.e. payments,) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors and memory suitably programmed) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to determine and execute settlement transactions, i.e. payments,) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.

Examiner’s Note
None of the prior art of record, alone or in combination, renders obvious the combination of recited claim limitations.  The closest prior art is as follows:

Yin et al. (US 2020/0226284) which discloses “The clusters of computation nodes may each receive encrypted data fragments from each of the processor systems, the data fragments comprising unrecognizable fragments that no individual processor system can re-assemble to recover the information, perform secure, multi-party computations based on the data fragments, and generate a result based on the secure, multi-party computations for the individual.”

Bogdanov et al., “Deploying secure multi-party computation for financial data analysis” which is “an extended version of the paper presented at Financial Cryptography and Data Security 2012.” disclosing “In this paper we describe a secure system for jointly collecting and analyzing financial data for a consortium of ICT companies. To guarantee each participant's privacy, we use secret sharing and secure multi-party computation (MPC) techniques. While MPC has been
used to solve real-life problems beforehand, this is the first time where the actual MPC computation on real data was done over the internet with computing nodes spread geographically apart.”

Storm et al. (US 2020/0228313) which discloses “receiving a first partial result from the algorithm provider based on the first algorithm subset and first data subset and receiving a second partial result from the data provider based on the second algorithm subset and the second data subset, and determining a combined result based on the first partial result and the second partial result.”

Rindal et al. (US 2017 /0359321) which discloses “to provide an environment where a data owner storing private encrypted data in a cloud and a data evaluator may engage in a secure function evaluation on at least a portion of the data. Neither of these involved parties is able to learn anything beyond what the parties already know and what is revealed by the function, even if the parties are actively malicious. Such an environment may be useful for business transactions, research collaborations, or mutually beneficial computations on aggregated private data.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        4/29/2022